Exhibit 10.10

Payable in Shares

Non-US

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) a target award
(the “Target Award”) of performance-based restricted stock units (the
“Performance Units”) as specified in the 2012 Long-Term Performance Restricted
Stock Unit Grant letter to which these Grant Conditions relate (the “Grant
Letter”). The “Date of Grant” is February 28, 2012. The Performance Units are
Stock Units with respect to common stock of the Company (“Company Stock”).

(b) The Performance Units shall be earned, vested and payable if and to the
extent that the Return on Invested Capital performance goals set forth in the
Grant Letter (the “Performance Goals”), employment conditions and other terms of
these Grant Conditions are met. The “Performance Period” for which the
attainment of the Performance Goals will be measured is the period beginning
January 1, 2012 and ending December 31, 2014.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) The Grantee shall earn and vest in a number of Performance Units based on
the attainment of the Performance Goals as of the end of the Performance Period,
provided that the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively the “Employer”) through December 31,
2014 (the “Vesting Date”).

(b) At the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount earned with respect to
the Performance Units. The Grantee can earn up to 175% of the Target Award based
on attainment of the Performance Goals, as set forth in the Grant Letter.

(c) Except as described below, no Performance Units shall vest prior to the
Vesting Date, and if the Performance Goals are not attained at the end of the
Performance Period, the Performance Units shall be immediately forfeited and
shall cease to be outstanding.



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the Vesting Date, the Performance Units shall be forfeited as
of the termination date and shall cease to be outstanding.

(b) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of Retirement (as defined below),
Involuntary Termination (as defined below) or death, or the Grantee incurs a
Long-Term Disability (as defined below), the Grantee shall earn a pro-rata
portion of the outstanding Performance Units based on attainment of the
Performance Goals, as determined following the end of the Performance Period,
provided such vesting does not result in a violation of any age discrimination
or other applicable law. The pro-rated portion shall be determined by
calculating the number of Performance Units earned based on attainment of the
Performance Goals, multiplied by a fraction, the numerator of which is the
number of months following January 1, 2012 and up to the Grantee’s termination
date in which the Grantee was employed by the Employer and the denominator of
which is 36. A partial month shall count as a full month for purposes of this
calculation. The pro-rated earned Performance Units shall be paid as described
in Section 6.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
if the Grantee has an Involuntary Termination upon or within two years after a
Change in Control, and prior to the Vesting Date, the Grantee’s outstanding
Performance Units shall vest at their Target Award value and shall be paid
within 60 days after such Involuntary Termination, notwithstanding Sections 3
and 6 herein. The Company shall issue shares of Company Stock equal to the
vested Performance Units, subject to applicable withholding for Taxes.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) “Retirement” shall mean the Grantee’s termination of employment other than
for Cause after the Grantee has attained age 55 and has completed five years of
service with the Employer.

 

2



--------------------------------------------------------------------------------

6. Payment. At the end of the Performance Period, if the Committee certifies
that the Performance Goals and other conditions to payment of the Performance
Units have been met, the Company shall issue shares of Company Stock to the
Grantee equal to the vested earned Performance Units. Payment shall be made
between January 1, 2015 and March 15, 2015, subject to applicable withholding
for Taxes. Any fractional shares will be rounded up to the nearest whole share.
Notwithstanding any provision of the Plan, the Grant Letter or these Grant
Conditions to the contrary, the Performance Units shall be settled in shares of
Company Stock only.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same vesting terms and
other conditions as the Performance Units to which they relate. Dividend
Equivalents shall be credited on the Performance Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Performance Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Performance Units. If and to the extent that the underlying Performance Units
are forfeited, all related Dividend Equivalents shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Performance Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Performance Units.

10. No Right to Continued Employment. The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letter, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.

 

 

3



--------------------------------------------------------------------------------

12. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”). The Employer will withhold
shares of Company Stock payable hereunder to satisfy the withholding obligation
for Taxes on amounts payable in shares, unless the Grantee provides a payment to
the Employer to cover such Taxes, in accordance with procedures established by
the Committee. The share withholding amount shall not exceed the Grantee’s
minimum applicable withholding amount for Taxes.

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and that the
Employer (i) makes no representations or undertakings regarding the treatment of
any Taxes in connection with any aspect of the Performance Units, including the
grant, vesting or settlement of the Performance Units and the subsequent sale of
any shares of Company Stock acquired at settlement; and (ii) does not commit to
structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate the Grantee’s liability for Taxes. Further, if the Grantee
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, the Grantee acknowledges that
the Employer may be required to collect, withhold or account for Taxes in more
than one jurisdiction.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Internal Revenue Code or an exemption,
consistent with Section 20(h) of the Plan.

16. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

 

 

4



--------------------------------------------------------------------------------

17. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Performance Units under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Performance Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Units, or benefits in lieu of them, even if Performance
Units have been granted repeatedly in the past;

(c) all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Performance Units and any shares of Company Stock acquired under the
Plan are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Employer (including, as applicable, the
Grantee’s employer) and which are outside the scope of the Grantee’s employment
contract, if any;

(f) the Performance Units and any shares of Company Stock acquired under the
Plan are not to be considered part of the Grantee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(g) the Performance Units and the shares of Company Stock subject to the award
are not intended to replace any pension rights or compensation;

(h) the grant of Performance Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. If the Grantee vests in the Performance
Units and receives shares of Company Stock, the value of the acquired shares may
increase or decrease. The Grantee understands that the Company is not
responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Performance Units or the shares of Company Stock; and

(j) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment for any reason
whatsoever, whether or not in breach of contract or local labor law, insofar as
these rights, claim or entitlement arise or may arise from the Grantee’s ceasing
to have rights under or be entitled to receive shares of Company Stock under or
ceasing to have the opportunity to participate in the Plan as a result of such
cessation or loss or diminution in value of the Performance Units or any of the
shares of Company Stock acquired thereunder as a result of such cessation, and
the Grantee irrevocably releases the Employer from any such rights, entitlement
or claim that may arise. If, notwithstanding the foregoing, any such right or
claim is found by a court of competent jurisdiction to have arisen, then the
Grantee shall be deemed to have irrevocably waived the Grantee’s entitlement to
pursue such rights or claim.

18. Addendum. Notwithstanding any provisions in these Grant Conditions, the
Performance Units shall be subject to any special terms and conditions set forth
in any Addendum to this Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Addendum, the special
terms and conditions for such country will apply to the Grantee, to the extent
the Company determines that the application of such terms and conditions is
necessary for legal or administrative reasons. The Addendum constitutes part of
these Grant Conditions.

 

5



--------------------------------------------------------------------------------

ADDENDUM

ARMSTRONG WORLD INDUSTRIES, INC.

PERFORMANCE RESTRICTED STOCK UNIT GRANT

Additional Terms and Conditions and Notifications

This Addendum includes special terms and conditions that govern the Performance
Units granted to the Grantee if the Grantee resides in the countries listed
herein. These terms and conditions are in addition to the terms and conditions
set forth in the Grant Conditions. This Addendum may also include information
regarding certain other issues of which the Grantee should be aware with respect
to the Grantee’s participation in the Plan. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Grant Conditions
(of which this Addendum is a part) and the Plan.

Australia

(a) The Grant Letter and Grant Conditions have been prepared for the purpose of
providing general information, without taking account of the Grantee’s
objectives, financial situation or needs. The Grantee should, before making any
decisions, consider the appropriateness of the information in the Grant Letter
and Grant Conditions, and seek professional advice, having regard to the
Grantee’s objectives, financial situation and needs.

(b) The Company is not licensed to provide financial product advice in Australia
in relation to the Performance Units and recommends that the Grantee read the
Plan, the Grant Letter and the Grant Conditions in full before making a decision
to be granted Performance Units. There is no cooling-off regime in Australia
that applies in respect of the grant of Performance Units.

(c) If the Grantee acquires shares of Company Stock under the Plan and offers
such shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Grantee should
obtain legal advice on disclosure obligations prior to making any such offer.

France

Language Consent. The parties acknowledge that it is their express wish that the
agreements, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

 

6



--------------------------------------------------------------------------------

Netherlands

The Grantee should be aware of the Dutch insider trading rules, which may impact
the sale of shares of Company Stock acquired under the Performance Units. In
particular, the Grantee may be prohibited from effecting certain share
transactions if the Grantee has insider information regarding the Company. Below
is a discussion of the applicable restrictions. The Grantee is advised to read
the discussion carefully to determine whether the insider rules apply to the
Grantee. If it is uncertain whether the insider rules apply, the Company
recommends that the Grantee consult with his or her personal legal advisor.
Please note that the Company cannot be held liable if the Grantee violates the
Dutch insider rules. The Grantee is responsible for ensuring compliance with
these rules.

By entering into this Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

PROHIBITION AGAINST INSIDER TRADING.

Dutch securities laws prohibit insider trading. Under Article 5.56 of the Dutch
Financial Supervision Act, anyone who has “inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands. “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the share price,
regardless of the actual effect on the price. The insider could be any employee
of the Company or an affiliate in the Netherlands who has inside information as
described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch affiliate may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information

 

7